Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00183-CV

                                 William R. SCHLECHT,
                                        Appellant

                                             v.

                                 Kimberly B. SCHLECHT,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CI-05142
                         Honorable Richard Price, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant William R. Schlecht.

       SIGNED April 2, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice